Weston J.
delivered the opinion of the Court.
The defendants claim to be released and discharged from the judgment, upon which this suit is brought, by the party to whom the same had been assigned. To this defence, two objections are made. First that Mr. Dinsmore, the party making the assignment, had no authority from the plaintiff so to do. And, secondly, that the instrument, relied upon as an assignment, transferred a former execution only, and not the judgment. The authority of Dinsmore is derived from the plaintiff to his sureties, and from them to Dinsmore, as their agent. The power, which the plaintiff executed, recites that his sureties had been called upon to pay money for the default of Joshua Gould, his deputy, and he thereupon authorizes them to put his bond in suit, against him and his sureties, and to apply whatever money might be collected thereon to their own use, until fully indemnified. For which purpose, he thereby assigned and delivered over the bond to the sureties. The purpose was a limited one. They were to avail themselves of the bond only for the collection of such sums as might be wanted for their indemnity. It contains no authority to discharge the bond, or to discharge or assign the judgment for the penalty, which might be rendered thereon. In this the plaintiff might have an interest, beyond what was wanted to reimburse the sureties.
The instrument, given by the sureties to Dinsmore, appoints him agent to defend, at their joint expense, such suits as had been, or *441might be, brought against them, by reason-of their having become sureties for the plaintiff. And it contains no other authority. The release therefore cannot have the effect to discharge the defendants, for the want of authority in Dinsmore to assign the judgment.
But if he had such authority, it is by no means clear, that the judgment for the penalty was necessarily assigned, by the language used. In a suit on a bond, conditioned to indemnify the obligee or save him. harmless from certain liabilities, judgment is technically rendered for the whole penalty, to stand as security for existing or subsequent breaches. But there is a further order or judgment of court that the plaintiff have execution for a -sum then liquidated, being a part óf the penalty. Now we are not satisfied that the term judgment, used in the instrument of assignment, is by law so exclusively appropriated to the technical judgment for the penalty, as to be beyond the reach of all explanatory testimony. If not, tho coincidence between the sum paid by the assignee, and the amount of the execution, and the fact that he could have nojust claim upon the sureties beyond that amount, satisfied the jury, and we think fairly, that the judgment assigned was that rendered in chancery, determining the sum for which execution should issue. But it is unnecessary to decide upon this point, as we are all of opinion that the sureties of the plaintiff had no authority to assign the judgment for the penalty.

Judgment on the Verdict-.